In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-22-00394-CV
                 ___________________________

 EC LEWISVILLE, LLC, D/B/A ELITE CARE EMERGENCY CENTER;
GREATER HOUSTON EMERGENCY PHYSICIANS, PLLC, D/B/A ELITE
CARE EMERGENCY CENTER; AND HARVEY CASTRO, M.D., Appellants

                                V.

         HERIBERTO MARTINEZ-GONZALEZ, Appellee


              On Appeal from the 158th District Court
                      Denton County, Texas
                  Trial Court No. 15-04212-158


              Before Bassel, Womack, and Wallach, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      In accordance with the parties’ agreement, each party must bear its own costs.

See Tex. R. App. P. 42.1(d).

                                                      Per Curiam

Delivered: November 10, 2022




                                           2